Citation Nr: 0126716	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  00-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Basic eligibility for entitlement to service connection for 
post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served in the Merchant Marines from September 
1969 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which, in pertinent part, 
denied the appellant entitlement to service connection for 
post traumatic stress disorder on the basis that he did not 
have veteran status.


FINDING OF FACT

The appellant served in the Unites States Coast Guard with 
the Merchant Marine from September 1969 to December 1969 
aboard the Overseas Eva; he has had no active military, naval 
or air service.


CONCLUSION OF LAW

The appellant does not have veteran status for purposes of 
this claim. 38 U.S.C.A. §§ 101(2) and (24), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.6(a)(d), 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  It appears that all evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder.  The appellant's 
Certificates of Discharge to Merchant Seaman from the 
Department of transportation of the United States Coast Guard 
are of record.  He testified a hearing on appeal before the 
undersigned in August 2001.  There does not appear to be a 
likelihood that further development would result in the 
procurement of additional pertinent evidence.

The appellant is seeking service connection for post-
traumatic stress disorder.  He specifically alleges that he 
currently experiences post traumatic stress disorder as a 
result of stressors encountered during his service in the 
Merchant Marines from September 1969 to December 1969 in a 
combat zone in Vietnam.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 
3.1(d), 3.6 (2001).  In addition, laws and regulations 
provide that certain individuals and groups are considered to 
have performed active military, naval, or air service for 
purposes of VA benefits. See 38 C.F.R. § 3.7 (2001).

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [hereinafter Public Law 95-202], the service 
of certain groups who rendered service to the Armed Forces of 
the United States shall be considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute. Pursuant to Public Law 95-202, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
active-duty consideration under that Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify. Pursuant to 
those regulations, the Secretary of the Air Force eventually 
determined that the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945, will be considered active duty. See 53 
Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2000) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945); Pacheco v. 
West, 12 Vet. App. 36, 37 (1998).

There is no dispute as to the evidence.  Specifically, the 
appellant's only service was as a merchant marine from 
September 1969 to December 1969, but he has had no active 
military, naval or air service.  Therefore, it is found that 
the appellant has failed to state a claim on which relief can 
be granted.  Sabonis v. Brown, 6 Vet. App. 236, 430 (1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

